Appeal from an award for death benefits to the widow of a deceased employee. Deceased employee was a traveling salesman and collector for the above employer, and was struck by an automobile on December 12, 1935, while crossing a street, as a result of which he died the following day. At about ten minutes past six p. m. he called on a merchant and received a check for merchandise, whereupon he invited the merchant to go across the street to a cafe “ and have a little drink.” While thus crossing the street, when about three-quarters of the way across, the accident occurred. The Board has found that the accident arose out of and in the course of decedent’s employment, and that “ It was a custom, known to the employer herein, for its salesmen to invite customers for refreshments, and, for that purpose, salesmen were allowed a ‘ Treat Expense.’ At the time the deceased sustained the accidental injuries herein, he was engaged in the interests of his employer and in the furtherance of his employer’s good will.” Award unanimously affirmed, with costs to the State Industrial Board. Present — Rhodes, Acting P. J., McNamee, Crapser, Bliss and Hefiernan, JJ.